TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-13-00845-CV


                                      J. C. C., Appellant

                                               v.

                Texas Department of Family and Protective Services, Appellee




          FROM THE 201ST DISTRICT COURT OF TRAVIS COUNTY,
NO. D-1-FM-12-000387, THE HONORABLE SCOTT H. JENKINS, JUDGE PRESIDING


                                          ORDER


PER CURIAM

               Appellant J.C.C. filed his notice of appeal on December 17, 2013. The appellate

record was complete February 3, 2014. When appellant filed a motion seeking a new appointed

attorney on February 25, 2014, we abated the appeal and asked the trial court to make a decision

on the motion, ordering that appellant’s brief would be due twenty days from the date the trial

court made its decision. By order dated February 28, Robert Galvin was substituted as attorney

for purposes of appeal. Appellant’s brief was therefore due March 20. To date, appellant=s brief

has not been filed.

               Amendments to the rules of judicial administration accelerate the final

disposition of appeals from suits for termination of parental rights. See Tex. R. Jud. Admin.

6.2(a) (providing 180 days for court’s final disposition). The accelerated schedule requires

greater compliance with briefing deadlines. Therefore we order counsel to file appellant=s brief
no later than April 17, 2014. If the brief is not filed by that date, counsel may be required to

show cause why he should not be held in contempt of court.

              It is ordered on March 25, 2014.



Before Justices Puryear, Goodwin and Field